654 S.E.2d 484 (2007)
STATE of North Carolina
v.
Billy Ray BYRD.
No. 499A07.
Supreme Court of North Carolina.
November 8, 2007.
Ann B. Petersen, for Bryd.
Elizabeth F. Parsons, Assistant Attorney General, Ronald L. Moore, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 649 S.E.2d 444.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendant on the 9th day of October 2007 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 8th day of November 2007."
Accordingly, the new brief of the Defendant shall be filed with this Court not more *485 than 30 days from the date of certification of this order.